PORFILIO, Senior Circuit Judge,
dissents.
I respectfully dissent from the court’s conclusion Southern Utah Wilderness Alliance (SUWA) has a sufficient interest in the land subject to this quiet title action to intervene as a defendant. I believe the district court properly concluded to the contrary, and I would affirm its order denying intervention.
In 1866, during the era of land grant statutes aimed at facilitating settlement of the West, Congress passed R.S. 2477 to provide for public access across unreserved public domain lands. From its passage until its repeal in the Federal Land Policy and Management Act in 1976, R.S. 2477 granted: “[t]he right of way for the construction of highways over public lands, not reserved for public uses.” 43 U.S.C. § 932 (repealed 1976). On October 21, 1976, the FLPMA repealed R.S. 2477, but preserved “any valid ... right-of-way ... existing on the date of approval of this Act.” Pub.L. No. 94-579, §§ 701(a), 706(a), 90 Stat. 2793 (1976).
This action was filed by San Juan County seeking to quiet the title to an R.S. 2477 right-of-way in which the United States claims an interest. The County alleges that after 1866 and before the withdrawal of lands for the creation of Canyonlands National Park on behalf of the public, the County acquired a perfected right-of-way for “Salt Creek Road” within its boundaries. The sole purpose of the action is to quiet the County’s claim to that right-of-way.
SUWA, and others not a party to this appeal, moved to intervene in the action under Fed.R.Civ.P. 24, seeking either mandatory or permissive intervention as defendants. SUWA’s motion was denied, and SUWA appealed.
SUWA maintains its standing to intervene is bottomed on “years” it has spent “in a successful effort to protect Salt Creek Canyon ... from damages due to motorized vehicles.” It suggests the right-of-way the County is trying to perfect will make it immune from the Park Service’s efforts to protect the Canyon from motor vehicle damage. SUWA states its purpose in intervening is “to oppose the recognition of a right-of-way in Salt Creek Canyon.” It claims no title to the land, nor does it seek to have title quieted to it. It merely contends the County’s claim to an R.S. 2477 right-of-way should not be recognized because of what SUWA perceives as adverse environmental consequences.
Asserting this action is “just the latest chapter in a long history of ongoing litigation, administrative proceedings and public advocacy” between SUWA, the Park Service, and the County over the issue of motor vehicles in Salt Creek Canyon, SUWA suggests this history vests it with special status that will serve to establish its entitlement to intervention. It avers the putative interveners are the only parties with sufficient concern to properly protect the environmental interests of the public.

Mandatory Intervention.

Mandatory intervention (or intervention as a matter of right) will be granted under Fed.R.Civ.P. 24(a)(2):
When the applicant claims an interest relating to the property or transaction which is the subject of the action and the applicant is so situated that the disposition of the action may as a practical matter impair or impede the applicant’s ability to protect that interest, unless *1215the applicant’s interest is adequately-represented by existing parties.
We have said an applicant can intervene as of right if the application is: (1) “timely;” the applicant (2) “claims an interest relating to the property or transaction which is the subject of the action;” (3) the applicant’s interest may be impaired or impeded; and is not (4) “adequately represented by existing parties.” Coalition of Ariz./ N.M. Counties for Stable Econ. Growth v. Dep’t of Interior, 100 F.3d 837, 840 (10th Cir.1996) (emphasis added); Fed.R.Civ.P. 24(a)(2). As we shall see, the words “property” and “transaction” are critical to a proper application of Rule 24. More precisely, as the case law has established, those words connote dissimilar concepts. Because I believe the court is willing to read those words interchangeably, I must part company with it.
Rather than first looking to the scope of Rule 24, my analysis begins by focusing on the nature of a quiet title action. The complaint is founded upon 28 U.S.C. § 2409a(a)(QTA), the only purpose of which is “to adjudicate a disputed title to real property in which the United States claims an interest.” The goal of such actions generally is to determine which party, plaintiff or defendant, has the superior right, title, or interest in the property itself.
When this case is viewed in the context of the QTA, as it must, it becomes clear that a litigable “interest” in such an action is dependant upon a claim to the land itself. In Kinscherff v. United States, 586 F.2d 159, 160 (10th Cir.1978), owners of land adjacent to a road built on government land sought to have title to the road quieted in the name of the public. We affirmed dismissal of the suit, defining the kind of interest necessary to sustain a quiet title action. The Kinscherff plaintiffs contended their litigable interest arose from New Mexico law which entitled them to use the road as members of the public. They also claimed as owner of land abutting a public highway they had an interest in real property as required by 28 U.S.C. § 2409a. We concluded the New Mexico statute the plaintiffs relied upon “re-fut[ed]” their claim. Id. at 159. We stated:
Members of the public as such do not have a “title” in public roads. To hold otherwise would signify some degree of ownership as an easement. It is apparent that a member of the public cannot assert such an ownership in a public road.Thus the “interest” plaintiffs seek to assert as part of the public is not of such a nature to enable them to bring a suit to quiet title.
Although Kinscherff did not deal with intervention, it nonetheless establishes the boundaries of the interest in land required to pursue a quiet title action. See also, Southwest Four Wheel Drive Assn. v. Bureau of Land Mgmt., 363 F.3d 1069, 1071 (10th Cir.2004) (private party cannot assert an “interest” in a public road for quiet title purposes); Kansas v. United States, 249 F.3d 1213, 1224 (10th Cir.2001) (an interest in property within the meaning of the QTA must be an interest in title to the property). SUWA admittedly has no interest in the title to the land that is the subject of this suit, nor can it assert the public’s environmental interest in the use of the road as a shoehorn to wedge its way into a defense of the action. In the context of this quiet title action, SUWA simply has no litigable interest here.
Most telling in this case is that its outcome will be a judgment quieting the title to the Salt Creek Road right of way in either the County or the United States. SUWA has no legal interest in that outcome. As a party without a claim of legal title in the land, SUWA’s “interest” in having that title vest in one of the other *1216parties, or its concern about how the property will be managed in the future does not qualify as significant interests for intervention in the action.
For these reasons, I disagree with the court’s conclusion SUWA can claim an interest in the property. Although SUWA has convinced the court its history of litigating with the Government and the County should entitle SUWA to a more lenient interpretation of the concept of “interest,” I believe the argument is misdirected. Moreover, it is supported only by distinguishable authority.
First, and foremost, none of the cases relied upon by SUWA deal with quiet title actions. I naturally deem that quite significant.
Indeed, the cases in which courts have been less strict in determining an inter-veners’s interest pertain to governmental decisions made in the process of administration. In such cases, the putative inter-veners have usually participated at some stage of the administrative process, making the word “transaction” in Rule 24(a)(2) the operative word. The interveners in those cases generally have been able to establish a history of activity connecting them to the transaction which was at the core of the litigation or its result. Thus, having been a party to that transaction, they had a stake in the outcome of the litigation pertaining to that transaction.
For example, in Utah Ass’n of Counties v. Clinton, 255 F.3d 1246 (10th Cir.2001), an action filed to have the court declare invalid a presidential proclamation establishing the Grand Staircase Escalante Monument, the court recognized the long-term environmental interests and history of interveners who sought to preserve that dedication on behalf of the public. The issue to be litigated, however, was the survival of the Monument as a monument, and not title to its underlying land. Id. at 1251. That is, the subject of the action was the transaction which resulted in the dedication of the monument; therefore, to establish a right to intervene, the applicants only had to show an interest in that transaction. They did so by proving their long-term involvement in the subject of the monument. Id. at 1252. The interveners properly were not held to the burden of proving an interest in the land because the subject of the suit was not the land itself.
In Coalition of Ariz./N.M. Counties for Stable Econ. Growth, 100 F.3d at 837, an action challenging the designation of the Mexican Spotted Owl as an endangered species under the Endangered Species Act, we recognized as sufficient to permit intervention the interest of a professional photographer and biologist who photographed the Owl and had participated in the original decision to protect the Owl. Once again, the distinguishing factor is that the subject of the litigation was not property, but a transaction in which the intervener had an involvement: protecting the Mexican Spotted Owls.
The lenient definition of the intervener’s interest in those and similar cases was admittedly justified by the same kind of interest SUWA asserts here. Indeed, if the County filed this action in an attempt to overthrow a decision of the Park Service to ban vehicle traffic in Salt Creek Canyon, SUWA could successfully assert its history, participation, and environmental interest in the Canyon to properly claim an interest in the transaction-the ban itself-to permit mandatory intervention.
However, even though SUWA asserts it seeks to preserve the Government’s superior interests in the land, the focus SUWA generates is not on the legal title but on whether the County’s use of the land will be inimical to SUWA’s environmental interests if the County prevails in the action. Yet, because the subject of this litigation is not an administrative transaction, SUWA *1217cannot claim the type of interest essential to justify intervention. Remembering the purpose of the complaint here is confined to a determination of whether the County has a right-of-way which is superior to the government’s claim, I think how that land is to be used after the suit is concluded is a question foreign to the action.
Allard v. Frizzell, 536 F.2d 1332 (10th Cir.1976), provides an interesting parallel to this case. Allard was an action filed to challenge both the constitutionality of the Migratory Bird and Eagle Protection Act as well as its application to deny plaintiffs the use of feathers from dead birds. The National Audubon Society and the Environmental Defense Fund sought intervention to uphold the Act. Intervention was denied, and the Interveners appealed. This court held the Interveners were not entitled to either mandatory or permissive intervention, pointing out the action was “based on, or directed to, ... feathered artifacts” in Plaintiffs’ possession. Id. at 1332. In contrast, the court reminded, the Interveners’ only interest was “in protection of the living birds, and the environment, but these matters are not in issue.” Id. The limited interest the County pursues in this action is a declaration of whether it has legal title to a specific right-of-way. That interest is akin to the limited interest pursued by the Allard plaintiffs. At the same time, SUWA wants to protect the public use of the land potentially subject to that right-of-way. That interest is the equivalent of wanting to protect bird life or the environment. As we noted in Allard,
The specific nature of the cause of action, and the basis for plaintiffs’ claims, when examined closely, demonstrates the wide departure therefrom sought to be made by the movants. The movants have no requisite specific interest, and none other than that asserted by the public generally.
Id. at 1333-34.
Finally, not only is there an absence of an interest in the property subject to the litigation, but also SUWA has no legally protected interest in the litigation itself. In Donaldson v. United States, 400 U.S. 517, 91 S.Ct. 534, 27 L.Ed.2d 580 (1971), the Supreme Court denied a taxpayer’s right to intervene in an action between his employer and the IRS. In the action, the IRS sought routine business records which related to the taxpayer’s employment. In affirming the denial of intervention, the Court held Fed.R.Civ.P. 24(a) requires “a significantly protectable interest” in the property or the transaction subject to the litigation. Id. at 531, 91 S.Ct. 534. Although the taxpayer had an interest in his employment records which affected his tax liability, he had no protectable interest in the employer’s business records. Here, too, although SUWA has an interest in how the Canyon is used, like the routine business records, the protectable interest in a quiet title action is a claim of title to the land. That, of course, is an interest SUWA cannot claim.
That is not to say the cause asserted by SUWA is not substantial. Indeed, whether motor vehicles may ultimately be allowed in the Salt Creek Canyon is an issue in which many have an interest. Yet, although there may be more appropriate ways to pursue the question, mandatory intervention into this action is not one of them.

Permissive intervention.

Fed.R.Civ.P. 24(b)(2) establishes permissive intervention “when an applicant’s claim or defense and the main action have a question of law or fact in common.” We review denial of permissive intervention for abuse of discretion, that is “arbitrary, capricious, whimsical, or manifestly unrea*1218sonable judgment.” United States v. Hernandez-Herrera, 952 F.2d 342, 343 (10th Cir.1991). SUWA asserts it has defenses to propose which are common to those asserted by the Government. Yet, the Government argues those defenses are based on interests solely those of the Government itself, for example, failure to state a claim or lack of jurisdiction. It remains SUWA’s interest in proper land management is foreign to the quiet title action because it does not pertain to an assertion of a superior right or title in the land in issue. There is no way in which SUWA’s interests present questions of law or fact which entitle it to permissive intervention. For those reasons, the district court did not abuse its discretion. See Allard, 536 F.2d at 1334 (permissive intervention to assert an interest in protecting living eagles presented no common question of fact or law in a case involving dealing with feathers of long dead eagles).
I would affirm the judgment of the district court.